Citation Nr: 1637777	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right foot injury and, if so, whether service connection for a right foot disorder is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.  He is the recipient of numerous awards and decorations, to include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for PTSD and determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for residuals of left ring finger laceration and right foot injury.  The Veteran subsequently perfected an appeal of all three issues.  

During the course of the appeal, in a March 2014 rating decision, service connection was granted for a residual scar of a left ring finger laceration.  This represents a full grant of the benefit sought with respect to that issue.  Therefore, it is no longer in appellate status.

In August 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript from the hearing has been associated with the record.  After the hearing, the Veteran submitted additional evidence and waived initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that a March 2013 rating decision denied service connection for a left big toe.  Thereafter, the Veteran entered a notice of disagreement as to such denial in April 2013.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The reopened claim of entitlement to service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in June 2009, the RO denied the Veteran's claim of entitlement to service connection for a right foot injury. 

2.  Evidence added to the record since the final denial in June 2009 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right foot injury.

3.  The Veteran has been clinically diagnosed with PTSD, and there is competent evidence relating such to stressful experiences during his military service, to include in association with his duties as a combat medic in Vietnam. 


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied the Veteran's claim of entitlement to service connection for a right foot injury is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right foot injury and grant service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for a right foot injury is deferred pending additional development consistent with the VCAA.

I.  Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In a decision issued in June 2009, the RO considered the Veteran's service treatment records and his application for benefits.  The RO observed that the Veteran's service treatment records were negative for treatment, findings, or complaints of a right foot injury, and his separation examination noted normal feet and lower extremities on examinations.  Furthermore, the Veteran denied any foot trouble or bone and joint deformities at the time. Therefore, the RO denied service connection for a right foot injury on the basis that such neither occurred in nor was caused by service.

The Veteran was advised of the decision and his appellate rights in June 2009.  However, no further communication regarding his claim of entitlement to service connection for a right foot injury was received until January 2011, when VA received his application to reopen such claim.  Furthermore, no new and material evidence was received within one year of the issuance of the June 2009 rating decision and no relevant service department records have since been received.  Therefore, the June 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].   

Evidence received since the June 2009 rating decision consists of VA treatment records reflecting palliative foot care in November 2011, and the Veteran's testimony at the August 2015 Board hearing to the effect that he has had continuous right foot symptoms since an injury sustained when he stepped on an explosive device during service.  In addition, VA treatment records reflect treatment of a callous in 2011, and a private report, received in October 2015, notes a foot injury during service with continuity of symptoms of numbness and tingling ever since.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the Veteran's service as a combat medic, as reflected on his DD-214, and the additional evidence, the Board finds that the evidence received since the June 2009 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the testimony at the Board hearing and the October 2015 private report suggest that the Veteran may have a current right foot disorder as a result of an injury during service.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right foot injury is reopened.  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, ..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  The Federal Circuit Court has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  His DD-214 shows service in Vietnam with the 1st Infantry Division, and that his awards and decorations include a Purple Heart Medal.  His military occupational specialty (MOS) was medical specialist.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

As an initial matter, the Board notes that the record reflects numerous diagnoses of acquired psychiatric disorders, to include PTSD, adjustment disorder, and mood disorder; however, as discussed below, the only diagnosed disorder that has been found to be related to the Veteran's military service is PTSD.

In this regard, a March 2011 VA examiner diagnosed mood disorder, not otherwise specified; however, found that such was unrelated to service.  Additionally, in an September 2015 private psychological evaluation, adjustment disorder with disturbance of mood and conduct was diagnosed; however, such was attributed such to the Veteran's nonservice-connected vision loss.

However, with regard to PTSD, while the March 2011 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD because his symptoms were infrequent and mild and did not cause functional impairment, the September 2015 private psychologist found that he did, in fact, have such a diagnosis.  In this regard, the examiner specifically attributed PTSD to the Veteran's stressful experiences during service in Vietnam.  The in-service stressors were noted to include fear of hostile military activity during service in Vietnam with multiple traumas such as rescuing the wounded by helicopter in his capacity as a medic; having seen a friend have both of his legs blown off by a grenade, and thereafter dying in his arms; "having to put the guts back in" of other soldiers who were wounded; and of having sustained a foot injury when he stepped on an explosive device.  Clinical testing was noted to be significant for a diagnosis of PTSD, with symptoms specifically related to his military experiences, and particularly in association with his MOS of medical specialist.  It was concluded that the Veteran's PTSD symptoms and affect disturbance interfere with his ability to function across interpersonal, social, and occupational domains, and greatly restrict his activities of daily living.  It was noted that both the symptoms and their impact were substantiated by objective testing and the Veteran's service records.  

The September 2015 psychological evaluation was based on a full understanding of the nature of the Veteran's service, a review of the record, and an interview with the Veteran.  As such, the Board accords great probative weight to such opinion.  Furthermore, although the May 1968 separation examination report reflects that psychiatric evaluation was normal, the Veteran is competent to report his experiences during service, including in Vietnam.  Moreover, the fact that the Veteran was a combat medic and was awarded a Purple Heart Medal strongly suggests that he was, indeed exposed to the stressful event(s).  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Therefore, based on the foregoing, the Board finds that the Veteran served as a combat medic during service in Vietnam and was likely exposed to stressful experiences and that such exposure is consistent with the circumstances, conditions and hardships of that service, as established by his awards and decorations.  38 U.S.C.A. § 1154(b).  In consideration of the evidence, the Board finds that the Veteran has been clinically diagnosed with PTSD, and that there is competent and probative evidence that the Veteran's PTSD is related to traumatic experiences during service in Vietnam, to include, at least in part, his fear of hostile military activity during service in Vietnam as a combat medic.  Although there is some evidence to the contrary, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD is a result of active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for PTSD is therefore warranted.


ORDER

New and material evidence having been received, the claim for service connection for a right foot injury is reopened; the appeal is granted to this extent only.

Service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for a right foot disorder, to include the great toe.  He maintains that right foot symptoms are a result of stepping on an explosive device during service in Vietnam, noting that, although it did not detonate, the blast cap blew off while his right foot was on the device with such force that it destroyed the sole of his boot.  

The Veteran's DD-214 shows service in Vietnam with the 1st Infantry Division, and that his awards and decorations include a Purple Heart Medal.  As noted previously, the Federal Circuit Court has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves, supra.  To establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Although the specific dates of service in Vietnam are not specified, in a March 2009 VA Form 21-526, the Veteran noted having served in Vietnam from September 1965 to October 1966, and having been treated for a right foot injury at a field hospital in Vietnam in 1965.  In addition, in his October 2011 notice of disagreement, he stated that he was treated for an injury to his toe during basic training with symptoms ever since.  

The Board notes that service treatment records include a list reflecting treatment for unspecified conditions at a dispensary at Fort Polk, Louisiana, in August 1965; at Fort Sam Houston, Texas, in October 1965 and January 1966; at a facility while stationed with "USARPAC" in March 1966; and at a field hospital in in Germany in April 1967.  Thus, the Board finds that attempts should be made to retrieve all service treatment records, to include records of treatment during service in Vietnam, not currently associated with the claims file.  

In addition, in view of the evidence, to include the Veteran's testimony indicating that he was issued new boots following the right foot injury during service, the Veteran's service personnel records should be obtained and associated with the record.  

As noted in the decision above, the VA treatment records reflect palliative foot care in November 2011, the Veteran testified at the August 2015 Board hearing that he has had continuous right foot symptoms since the in-service foot injury.  In addition, a private report received in October 2015 notes a foot injury during service with continuity of symptoms, to include numbness and tingling, ever since.  

The Veteran has not been afforded a VA examination specifically for compensation purposes for a right foot disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As such, VA examination is warranted.  

Prior to the examination, any outstanding records of pertinent medical treatment, including from the VA Medical Center in Waco, Texas, must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any service treatment records not already of record, to specifically include any records related to a right foot injury and/or treatment during service in Vietnam, including at any field hospital, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's service personnel records and associate them with the claims file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records since March 2014, including from the Doris Miller VA Medical Center, in Waco, Texas.  

4.  After completion of the above, schedule the Veteran for a VA right foot examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right foot disability is related to his active service, to include a great toe injury during basic training, and a right foot injury as a result of stepping on an explosive device during service in Vietnam.  In this regard, the examiner is advised that the Veteran's testimony regarding an injury related to his combat service is to be accepted as true despite the lack of supporting documentation.

A rationale for all opinions expressed should be provided.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


